Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION

Status of Claims

Claims 1,2,5-17 and 19-21 are allowed.
Claims 3,4 and 18 have been cancelled.

Reasons for Allowance



1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A silicon film comprising: a first plurality of voids, wherein respective ones of the first plurality of voids have a regular n-gon geometry, and the first plurality of voids are arranged on a regular n-gon lattice having a first size; wherein: the  silicon film has an effective permittivity between about 1.0 and about 11.8 based on the size of the respective voids having a regular n-gon geometry; the effective permittivity is a function of a measured fill factor of the respective voids having a regular n-gon geometry, where the effective permittivity decreases as the measured fill factor increases; and the respective voids having a regular n-gon geometry comprise a characteristic dimension from about 25 μm to about 175 μm.

Regarding Claim 9,
An optical element comprising: a first silicon film including a first plurality of voids; and a second silicon film disposed on the first silicon film, the second silicon film including a second plurality of voids, wherein respective ones of the first plurality of voids have a regular m-gon geometry,the first plurality of voids are arranged on a regular m-gon lattice, respective ones of the second plurality of voids have a regular n-gon geometry, the second plurality of voids are arranged on a regular n-gon lattice, and the first silicon film has a first refractive index and the second silicon film has a second refractive index, wherein: the first silicon film and the second silicon film have an effective permittivity between about 1.0 and about 11.8 based on the size of the respective voids having a regular m-gon or n-gon geometry; the effective permittivity is a function of a measured fill factor of the respective voids having a regular m-gon or n-gon  geometry, where the effective permittivity decreases as the measured fill factor increases ; and the measured fill factor increases;and the respective voids having a regular m-gon or n-gon geometry comprise a characteristic dimension from about 25μm to about 175μm.

 
Regarding Claim 14,
A method of manufacturing a silicon film, comprising: providing a silicon wafer; and forming a first plurality of voids in the silicon wafer, wherein respective ones of the first plurality of voids have a regular n-gon geometry, and the first plurality of voids are arranged on a regular n-gon lattice having a first size; wherein:  the silicon film has an effective  permittivity between about  1.0 and about 11.8 based on the size of the respective voids having a regular n-gon geometry; the effective  permittivity is a function of a measured fill factor of the respective voids having regular n-gon geometry, where the effective permittivity decreases as the measured fill factor increases; and the respective voids having a regular n-gon geometry comprise a characteristic dimension from about 25 μm to about 175μm.

Regarding Claim 1: Claim 1 is   rejected over Koike (USPUB 20150044417) teaches A silicon film comprising: a first plurality of voids, wherein respective ones of the first plurality of voids have a regular n-gon geometry, and the first plurality of voids are arranged on a regular n-gon lattice having a first size; (detailed rejection of the claim mentioned within Office Action dated 05/24/2021) within claim 1,  but does not teach the limitations  as amended within the claim   “ wherein: the  silicon film has an effective permittivity between about 1.0 and about 11.8 based on the size of the respective voids having a regular n-gon geometry; the effective permittivity is a function of a measured fill factor of the respective voids having a regular n-gon geometry, where the effective permittivity decreases as the measured fill factor increases; and the respective voids having a regular n-gon geometry comprise a characteristic dimension from about 25 μm to about 175 μm.”
Regarding Claim 9: Claim 9 is   rejected over Koike (USPUB 20150044417) in view of KOIKE (USPUB 20160149079) teaches An optical element comprising: a first silicon film including a first plurality of voids; and a second silicon film disposed on the first silicon film, the second silicon film including a second plurality of voids, wherein respective ones of the first plurality of voids have a regular m-gon geometry,the first plurality of voids are arranged on a regular m-gon lattice, respective ones of the second plurality of voids have a regular n-gon geometry, the second plurality of voids are arranged on a regular n-gon lattice, and the first silicon film has a first refractive index and the second silicon film has a second refractive index (detailed rejection of the claim mentioned within Office Action dated 05/24/2021) within claim 9,  but does not teach the limitations  as amended within the claim   “wherein: the first silicon film and the second silicon film have an effective permittivity between about 1.0 and about 11.8 based on the size of the respective voids having a regular m-gon or n-gon geometry; the effective permittivity is a function of a measured fill factor of the respective voids having a regular m-gon or n-gon  geometry, where the effective permittivity decreases as the measured fill factor increases ; and the measured fill factor increases;and the respective voids having a regular m-gon or n-gon geometry comprise a characteristic dimension from about 25μm to about 175μm.”

Regarding Claim 14: Claim 14 is   rejected over Koike (USPUB 20150044417) teaches A method of manufacturing a silicon film, comprising: providing a silicon wafer; and forming a first plurality of voids in the silicon wafer, wherein respective ones of the first plurality of voids have a regular n-gon geometry, and the first plurality of voids are arranged on a regular n-gon lattice having a first size; (detailed rejection of the claim mentioned within Office Action dated 05/24/2021) within claim 14,  but does not teach the limitations  as amended within the claim   “wherein:  the silicon film has an effective  permittivity between about  1.0 and about 11.8 based on the size of the respective voids having a regular n-gon geometry; the effective  permittivity is a function of a measured fill factor of the respective voids having regular n-gon geometry, where the effective permittivity decreases as the measured fill factor increases; and the respective voids having a regular n-gon geometry comprise a characteristic dimension from about 25 μm to about 175μm.”



Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637